DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to Applicant's amendment filed on 2 June 2022.  Applicant’s amendment on 2 June 2022 amended Claims 1-3 and 5-20.  Currently Claims 1-20 are pending and have been examined.  The examiner notes that the 101 rejection was withdrawn in the Office Action filed 2 March 2022.  

Response to Arguments

Applicant's arguments filed 2 June 2022 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.
	
Examiner’s Note

The Examiner notes that claim 15 lacks a proper status identifier as required MPEP 714 and would constitute the non-compliance as it fails to comply with the requirement of 37 FR 1.121.  In order to promote compact prosecution, the Examiner has fully examined the case, however, necessary correction is required. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (U.S. Patent Publication 2016/0232624 A1) (hereafter Goldberg) in view of van Waes (U.S. Patent Publication 2013/0233919 A1).

	Referring to Claim 1, Goldberg teaches a point of sale system comprising:

a memory storing price information for food items for purchase (see; par. [0038] of Goldberg teaches memory and par. [0025] teaches a stored price).

the memory further storing recipe data comprising recipes corresponding to the food items a wireless data interface (see; par. [0038] of Goldberg teaches memory and par. [0066] teaches the food items that can be provided to the consumer based on food information, Abstract that can be provided over a wireless receiver).

a digital camera configured to capture digital image of each of a plurality of food items during checkout and store the captured digital image in the memory (see; par. [0033] of Goldbert teaches capturing digital images of food, par. [0045] where the scanning of the food includes optical cameras, par. [0051] where the optical scanning task place at a POS or cash register).

the processor further configured to determine a price of each food item in accordance with the indicia (see; par. [0025] of Goldberg teaches price data form UPC and PLU code (i.e. indicia), [0051] where the trigger can come form a register or point of sale event, and par. [0066] scanning can take place at the store).

the processor further configured to generate an electronic calendar entry corresponding to each determined product life date (see; par. [0131] of Goldberg teaches long term planning using a calendar to minimize food waste, (i.e. calendar related to product waste)).

the processor further configured to identify one or more recipes comprising one or more of the food items (see; pa. [0167] of Goldberg teaches a recommendation of a recipe that is consistent with shopping list items).

the processor further configured to associate generated metadata with generated electronic calendar entries (see; par. [0115] and par. [0121] of Goldberg teaches data from a database regarding end of use date and recipes for the ingredients).

the processor further configured to communicate the generated electronic calendar entries and associated metadata to an associated user handheld device via the wireless data interface (see; par. [0032] of Goldberg teaches metadata to provide context associated with the use of a smartphone, par. [0131] using long term planning based on a calendar to minimize food waste).

Goldberg does not explicitly disclose the following limitations, however,

Van Waes teaches the processor configured to determine a product life date of each food item in accordance with indicia in a captured digital image (see; par. [0115]-[0121] of Van Waes teaches determining a product life data of food based on a scanned image captured by a par. [0053] digital image), and
the processor further configured to generate metadata from one or more of the identified recipes and determined product life dates (see; par. [0115] and par. [0121] of van Waes teaches data from a database regarding end of life date and recipes).

The Examiner notes that Goldberg teaches similar to the instant application teaches consumer profiling in support of food related activities.  Specifically, Goldberg discloses a food event processing platform establishing communication with a wireless data attempting to process a food related events checkout and planning of meals it is therefore viewed as analogous art in the same field of endeavor. Additionally, van Waes teaches systematic monitoring of food products based on printed images for track and trace purposes and as it is comparable in certain respects to Goldberg which consumer profiling in support of food related activities as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Goldberg discloses the food event processing platform establishing communication with a wireless data attempting to process a food related events checkout and planning of meals.  However, Goldberg fails to disclose the processor configured to determine a product life date of each food item in accordance with indicia in a captured digital image and the processor further configured to generate metadata from one or more of the identified recipes and determined product life dates.

van Waes discloses the processor configured to determine a product life date of each food item in accordance with indicia in a captured digital image and the processor further configured to generate metadata from one or more of the identified recipes and determined product life dates.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Goldberg the processor configured to determine a product life date of each food item in accordance with indicia in a captured digital image and the processor further configured to generate metadata from one or more of the identified recipes and determined product life dates as taught by van Waes since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Goldberg, and van Waes teach the collecting and analysis of data in order to provide food management events and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Goldberg in view of van Waes teaches the system above, Goldberg further discloses a system having the limitations of:

indicia includes one or more of characters, barcodes or colors associated with the food item (see; par. [0025] of Goldberg teaches price data from UPC and PLU code (i.e. indicia), [0066] used for scanning that takes place at a store).


	Referring to Claim 3, see discussion of claim 2 above, while Goldberg in view of van Waes teaches the system above, Goldberg further discloses a system having the limitations of:

the processor is further configure to determine characters in one or more captured digital image in accordance with optical character recognition (see; par. [0033] of Goldberg teaches capturing a digital image of food, par. [0045] where scanning extracting information form an object).


	Referring to Claim 4, see discussion of claim 3 above, while Goldberg in view of van Waes teaches the system above, Goldberg does not explicitly disclose a system having the limitations of: however,

van Waes teaches the determined characters includes one or more of a printed product life date and a printed product lookup code (see; par. [0118]-[0121] of Van Waes teaches the determined scanned codes includes a par. [0014] a matrix code for looking up data).

The Examiner notes that Goldberg teaches similar to the instant application teaches consumer profiling in support of food related activities.  Specifically, Goldberg discloses a food event processing platform establishing communication with a wireless data attempting to process a food related events checkout and planning of meals it is therefore viewed as analogous art in the same field of endeavor. Additionally, van Waes teaches systematic monitoring of food products based on printed images for track and trace purposes and as it is comparable in certain respects to Goldberg which consumer profiling in support of food related activities as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Goldberg discloses the food event processing platform establishing communication with a wireless data attempting to process a food related events checkout and planning of meals.  However, Goldberg fails to disclose the determined characters includes one or more of a printed product life date and a printed product lookup code.

van Waes discloses the determined characters includes one or more of a printed product life date and a printed product lookup code.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Goldberg the determined characters includes one or more of a printed product life date and a printed product lookup code as taught by van Waes since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Goldberg, and van Waes teach the collecting and analysis of data in order to provide food management events and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 5, see discussion of claim 4 above, while Goldberg in view of van Waes teaches the system above, Goldberg does not explicitly disclose a system having the limitations of: however,

van Waes teaches the processor is further configured to determine one or more life date in accordance with a food type identified by an associated product lookup code (see; par. [0118]-[0121] of van Waes teaches determine a life date in accordance with a scanned code).

The Examiner notes that Goldberg teaches similar to the instant application teaches consumer profiling in support of food related activities.  Specifically, Goldberg discloses a food event processing platform establishing communication with a wireless data attempting to process a food related events checkout and planning of meals it is therefore viewed as analogous art in the same field of endeavor. Additionally, van Waes teaches systematic monitoring of food products based on printed images for track and trace purposes and as it is comparable in certain respects to Goldberg which consumer profiling in support of food related activities as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Goldberg discloses the food event processing platform establishing communication with a wireless data attempting to process a food related events checkout and planning of meals.  However, Goldberg fails to disclose the processor is further configured to determine one or more life date in accordance with a food type identified by an associated product lookup code.

van Waes discloses the processor is further configured to determine one or more life date in accordance with a food type identified by an associated product lookup code.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Goldberg the processor is further configured to determine one or more life date in accordance with a food type identified by an associated product lookup code as taught by van Waes since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Goldberg, and van Waes teach the collecting and analysis of data in order to provide food management events and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 6, see discussion of claim 5 above, while Goldberg in view of van Waes teaches the system above, Goldberg does not explicitly disclose a system having the limitations of: however,

van Waes the processor is further configured to determine one or more product life date in accordance with a current date (see; par. [0121] of van Waes teaches determine a product life that is associated with par. [0102] a dated alert (i.e. known current date)).

The Examiner notes that Goldberg teaches similar to the instant application teaches consumer profiling in support of food related activities.  Specifically, Goldberg discloses a food event processing platform establishing communication with a wireless data attempting to process a food related events checkout and planning of meals it is therefore viewed as analogous art in the same field of endeavor. Additionally, van Waes teaches systematic monitoring of food products based on printed images for track and trace purposes and as it is comparable in certain respects to Goldberg which consumer profiling in support of food related activities as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Goldberg discloses the food event processing platform establishing communication with a wireless data attempting to process a food related events checkout and planning of meals.  However, Goldberg fails to disclose the processor is further configured to determine one or more product life date in accordance with a current date.

van Waes discloses the processor is further configured to determine one or more product life date in accordance with a current date.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Goldberg the processor is further configured to determine one or more product life date in accordance with a current date as taught by van Waes since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Goldberg, and van Waes teach the collecting and analysis of data in order to provide food management events and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 7, see discussion of claim 5 above, while Goldberg in view of van Waes teaches the system above, Goldberg does not explicitly disclose a system having the limitations of: however,

van Waes determine a product life date in accordance with a color of an associated food item (see; par. [0062] of van Waes teaches determining a product life associated with a color code).

The Examiner notes that Goldberg teaches similar to the instant application teaches consumer profiling in support of food related activities.  Specifically, Goldberg discloses a food event processing platform establishing communication with a wireless data attempting to process a food related events checkout and planning of meals it is therefore viewed as analogous art in the same field of endeavor. Additionally, van Waes teaches systematic monitoring of food products based on printed images for track and trace purposes and as it is comparable in certain respects to Goldberg which consumer profiling in support of food related activities as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Goldberg discloses the food event processing platform establishing communication with a wireless data attempting to process a food related events checkout and planning of meals.  However, Goldberg fails to disclose determine a product life date in accordance with a color of an associated food item.

van Waes discloses determine a product life date in accordance with a color of an associated food item.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Goldberg determine a product life date in accordance with a color of an associated food item as taught by van Waes since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Goldberg, and van Waes teach the collecting and analysis of data in order to provide food management events and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 8, see discussion of claim 5 above, while Goldberg in view of van Waes teaches the system above, Goldberg does not explicitly disclose a system having the limitations of: however,

van Waes determine one or more product life date in accordance with a decoded barcode (see; par. [0121]-[0124] of van Waes teaches determine a product life based on a barcode).

The Examiner notes that Goldberg teaches similar to the instant application teaches consumer profiling in support of food related activities.  Specifically, Goldberg discloses a food event processing platform establishing communication with a wireless data attempting to process a food related events checkout and planning of meals it is therefore viewed as analogous art in the same field of endeavor. Additionally, van Waes teaches systematic monitoring of food products based on printed images for track and trace purposes and as it is comparable in certain respects to Goldberg which consumer profiling in support of food related activities as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Goldberg discloses the food event processing platform establishing communication with a wireless data attempting to process a food related events checkout and planning of meals.  However, Goldberg fails to disclose determine one or more product life date in accordance with a decoded barcode.

van Waes discloses determine one or more product life date in accordance with a decoded barcode.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Goldberg determine one or more product life date in accordance with a decoded barcode as taught by van Waes since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Goldberg, and van Waes teach the collecting and analysis of data in order to provide food management events and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 9, Goldberg in view of van Waes teaches a method.  Claim 9 recites the same or similar limitations as those addressed above in claim 1, Claim 9 is therefore rejected for the same reasons as set forth above in claim 1.


Referring to Claim 10, see discussion of claim 9 above, while Goldberg in view of van Waes teaches the method above, Goldberg does not explicitly disclose a method having the limitations of: however,

Van Waes teaches determining one or more product life date from indicia including one or more characters, barcodes, and colors associated with food item (see; par. [0118]-[0121] of van Waes teaches determine a life date in accordance with a scanned code, additionally par. [0062] determining a product life associated with a color code, par. [0121]-[0124] of van Waes teaches determine a product life based on a barcode).

The Examiner notes that Goldberg teaches similar to the instant application teaches consumer profiling in support of food related activities.  Specifically, Goldberg discloses a food event processing platform establishing communication with a wireless data attempting to process a food related events checkout and planning of meals it is therefore viewed as analogous art in the same field of endeavor. Additionally, van Waes teaches systematic monitoring of food products based on printed images for track and trace purposes and as it is comparable in certain respects to Goldberg which consumer profiling in support of food related activities as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Goldberg discloses the food event processing platform establishing communication with a wireless data attempting to process a food related events checkout and planning of meals.  However, Goldberg fails to disclose determining one or more product life date from indicia including one or more characters, barcodes, and colors associated with food item.

van Waes discloses determining one or more product life date from indicia including one or more characters, barcodes, and colors associated with food item.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Goldberg determining one or more product life date from indicia including one or more characters, barcodes, and colors associated with food item as taught by van Waes since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Goldberg, and van Waes teach the collecting and analysis of data in order to provide food management events and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 11, see discussion of claim 10 above, while Goldberg in view of van Waes teaches the method above Claim 11 recites the same or similar limitations as those addressed above in claim 3, Claim 11 is therefore rejected for the same or similar limitations as set forth above in claim 3.

Referring to Claim 12, see discussion of claim 11 above, while Goldberg in view of van Waes teaches the method above Claim 12 recites the same or similar limitations as those addressed above in claim 4, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 13, see discussion of claim 12 above, while Goldberg in view of van Waes teaches the method above Claim 13 recites the same or similar limitations as those addressed above in claim 5, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 5.

	Referring to Claim 14, see discussion of claim 13 above, while Goldberg in view of van Waes teaches the method above Claim 14 recites the same or similar limitations as those addressed above in claim 6, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 15, see discussion of claim 13 above, while Goldberg in view of van Waes teaches the method above Claim 15 recites the same or similar limitations as those addressed above in claim 7, Claim 15 is therefore rejected for the same or similar limitations as set forth above in claim 7.

	Referring to Claim 16, see discussion of claim 10 above, while Goldberg in view of van Waes teaches the method above Claim 16 recites the same or similar limitations as those addressed above in claim 8, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 8.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (U.S. Patent Publication 2016/0232624 A1) (hereafter Goldberg) in view of van Waes (U.S. Patent Publication 2013/0233919 A1) in further view of Humphreys (U.S. Patent Publication 2016/0140646 A1).

	Referring to Claim 17, Goldberg in view of van Waes teaches a system.  Claim 17 recites the same or similar limitations as those addressed above in claim 1, Claim 17 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception.

the processor configured to detect barcodes and characters associated with each food item from its associated captured digital image (see; par. [0033] of Goldberg teaches capturing a digital image of food, par. [0045] where scanning extracting information form an object).

the processor further configured to perform optical character recognition on detected characters (see; par. [0033] of Goldberg teaches capturing a digital image of food, par. [0045] where scanning extracting information form an object).

the processor further configured to determine a product life date of each food item in accordance with recognized optical characters, (see; par. [0033] of Goldberg teaches capturing a digital image of food, par. [0045] where scanning extracting information form an object).

the processor further configured to decode detected barcodes (see; par. [0026]-[0028] of Goldberg teaches the use of UPC label data to provide additional information about the food (i.e. decode)).

van Waes the processor further configured to determine the product life date of each food item in accordance with an associated food identified by a decoded barcode (see; par. [0121]-[0124] of van Waes teaches determine a product life based on a barcode).

The Examiner notes that Goldberg teaches similar to the instant application teaches consumer profiling in support of food related activities.  Specifically, Goldberg discloses a food event processing platform establishing communication with a wireless data attempting to process a food related events checkout and planning of meals it is therefore viewed as analogous art in the same field of endeavor. Additionally, van Waes teaches systematic monitoring of food products based on printed images for track and trace purposes and as it is comparable in certain respects to Goldberg which consumer profiling in support of food related activities as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Goldberg discloses the food event processing platform establishing communication with a wireless data attempting to process a food related events checkout and planning of meals.  However, Goldberg fails to disclose the processor further configured to determine the product life date of each food item in accordance with an associated food identified by a decoded barcode.

van Waes discloses the processor further configured to determine the product life date of each food item in accordance with an associated food identified by a decoded barcode.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Goldberg the processor further configured to determine the product life date of each food item in accordance with an associated food identified by a decoded barcode as taught by van Waes since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Goldberg, and van Waes teach the collecting and analysis of data in order to provide food management events and they do not contradict or diminish the other alone or when combined.

Goldberg in view of van Waes does not explicitly disclose the following limitations, however,

Humphreys teaches the memory further storing cost data associated with a cost of each food item. (see; par. [0077] of Humphreys teaches the collection and creation of a list of prices (i.e. cost for food times that need to be replenished), and 
the processor further configured to generate a Calendar file in accordance with the calendar entries and associated recipe metadata (see; par. [0074] of Humphreys teaches based on the expiry date and recipes stored creating a recommendation to make a dish at a specific day (i.e. Calendar file) to make a dish using ingredients about to expire in accordance with other available ingredients), and
the processor further configured to communicate the vCalendar file to a user associated digital data device via the data interface (see; par. [0074] of Humphreys teaches the alerting of a user of a decided upon recipe that takes into account the expiry date of the food and known recipes), and
the processor further configured to process a payment received from the user corresponding a determined price of each food item (see; par. [0077] of Humphreys teaches the determining of the best price of a food item to order based on need and reorder due to upcoming expiry date, par. [0079] and then purchase the items for the user).

The Examiner notes that Goldberg teaches similar to the instant application teaches consumer profiling in support of food related activities.  Specifically, Goldberg discloses a food event processing platform establishing communication with a wireless data attempting to process a food related events checkout and planning of meals it is therefore viewed as analogous art in the same field of endeavor. Additionally, van Waes teaches systematic monitoring of food products based on printed images for track and trace purposes and as it is comparable in certain respects to Goldberg which consumer profiling in support of food related activities as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Humphreys teaches connected consumables preparation area that tracks food by labels and performs tasks with the information including expiration information and as it is comparable in certain respects to Goldberg and van Waes which consumer profiling in support of food related activities as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Goldberg and van Waes discloses the food event processing platform establishing communication with a wireless data attempting to process a food related events checkout and planning of meals.  However, Goldberg and van Waes fails to disclose the memory further storing cost data associated with a cost of each food item, the processor further configured to generate a Calendar file in accordance with the calendar entries and associated recipe metadata, the processor further configured to communicate the vCalendar file to a user associated digital data device via the data interface, and the processor further configured to process a payment received from the user corresponding a determined price of each food item.

Humphreys discloses storing cost data associated with a cost of each food item, the processor further configured to generate a Calendar file in accordance with the calendar entries and associated recipe metadata, the processor further configured to communicate the vCalendar file to a user associated digital data device via the data interface, and the processor further configured to process a payment received from the user corresponding a determined price of each food item.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Goldberg and van Waes storing cost data associated with a cost of each food item, the processor further configured to generate a Calendar file in accordance with the calendar entries and associated recipe metadata, the processor further configured to communicate the vCalendar file to a user associated digital data device via the data interface, and the processor further configured to process a payment received from the user corresponding a determined price of each food item as taught by Humphreys since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Goldberg, van Waes, and Humphreys teach the collecting and analysis of data in order to provide food management events and they do not contradict or diminish the other alone or when combined.

	While Humphreys does not teach every item listed in the claim Humpheys does teach the connecting of recipes and expiring data to alert the user to use the food at a specific time before the food expires, the Examiner notes that the specifically storing the information as a vCalendar event (i.e. Outlook specific file type) is viewed as non-functional data or merely a data label for a specific product and the claimed limitation does not care what the file type is.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP ' 2106. 


	Referring to Claim 18, see discussion of claim 17 above, while Goldberg in view of van Waes in further view of Humphreys teaches the system above Claim 18 recites the same or similar limitations as those addressed above in claim 4, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 19, see discussion of claim 18 above, while Goldberg in view of van Waes in further view of Humphreys teaches the system above Claim 19 recites the same or similar limitations as those addressed above in claim 7, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 7.

	Referring to Claim 20, see discussion of claim 19 above, while Goldberg in view of van Waes in further view of Humphreys teaches the system above Claim 20 recites the same or similar limitations as those addressed above in claim 6, Claim 20 is therefore rejected for the same or similar limitations as set forth above in claim 6.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chan et al. (U.S. Patent Publication 2018/0308143 A1) discloses a digital recipe, library and network with food image recognition services.
Silverstein et al. (U.S. Patent Publication 2014/0180847 A1) discloses methods and systems for device management with sharing and programming capabilities.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623